Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 1 of 10 PageID: 14831



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                  :
    MICHAEL F. DURANTE,                           :      Civil Action No. 16-8949 (SRC)
                                                  :
                                   Petitioner,    :           OPINION & ORDER
                                                  :
                      v.                          :
                                                  :
    UNITED STATES of AMERICA,                     :
                                                  :
                                 Respondent.      :
                                                  :
                                                  :


                                                  :
    UNITED STATES of AMERICA,                     :     Criminal Action No. 11-277 (SRC)
                                                  :
                                     Plaintiff,   :
                                                  :
                      v.                          :
                                                  :
    MICHAEL F. DURANTE,                           :
                                                  :
                                   Defendant.     :
                                                  :
                                                  :

CHESLER, District Judge

        This matter comes before the Court on the second motion for compassionate release,

pursuant to 18 U.S.C. § 3582(c)(1)(A), by Petitioner/Defendant Michael Durante (“Durante”). 1


1
 Durante’s notice of motion, dated May 5, 2020, seeks two forms of relief: 1) pursuant to 18
U.S.C. § 3582(c)(1)(A)(i), he seeks release to the custody of his family; and 2) “he be allowed to
serve the remainder of his sentence in home confinement under the custody of the Bureau of
Prisons pursuant to 18 U.S.C. 3624(c)(2) as amended by Section 12003(b)(2) of the CARES Act
(H.R. 748 – 116th Congress 2019-2020).” As the Government correctly notes in its letter of
May 15, 2020, and as discussed in Chief Judge Wolfson’s opinion in United States v. Viteri, this
Court has no jurisdiction to issue any orders predicated upon 18 U.S.C.§ 3624(c)(2) or its
amendments under the CARES act. See also United States v. McGimsey, 2019 WL 2396574, at
*3 (W.D. Ky. June 6, 2019) (same).
                                                  1
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 2 of 10 PageID: 14832



Durante seeks compassionate release from imprisonment to home confinement, due to the

circumstances around the Covid-19 virus. The Court held a telephonic hearing on May 6, 2020.

For the reasons stated below, the motion will be denied.

       Last month, Durante first moved for compassionate release, and this Court found that

Durante had failed to exhaust his administrative remedies, as required by 18 U.S.C. §

3582(c)(1)(A), and denied that motion without prejudice. After the expiration of the statutory

waiting period, Durante filed his second motion for compassionate release, which is presently

before this Court. The parties agree that Durante is now entitled to have this Court consider his

motion on the merits. 2

       Durante moves for compassionate release from his present confinement at the Grady

County Jail in Oklahoma, seeking to complete his sentence in home confinement. Durante seeks

compassionate release due to the Covid-19 pandemic, and makes the following factual

assertions: 1) he is 65 and suffers from hypertensive heart disease (O’Donnell 4/13/20 Cert. ⁋ 5);

2) he is now “exhibiting the symptoms associated with the Covid-19 virus as described by the

CDC” (O’Donnell 5/5/20 Cert. ⁋ 3); 3) the conditions of his confinement at the Grady County

Jail make it “a veritable petri dish for the Covid-19 virus with no ability to practice the

preventive measures of sanitation and social distancing” (id.); and 4) no one in his jail unit has

been examined or tested by medical personnel (id.). Durante argues: “To leave the Petitioner in

the Grady County jail in the midst of a deadly viral pandemic suffering from symptoms which




2
  Durante erroneously has filed the two motions and supporting papers in Civil Action No. 16-
8949, his civil action under § 2255, instead of in the criminal case in which he was convicted,
Criminal Action No. 11-277. There is no dispute that Durante here seeks relief available only in
a criminal case. The relevant filings are considered as if properly filed in the Criminal Action.
                                                  2
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 3 of 10 PageID: 14833



have weakened his immune system against the virus with no adequate medical attention would

be not compassion but abject cruelty.” (Id. at ⁋ 5.)

       The evidence of record supports Durante’s factual assertions only in small part. There is

no dispute that Durante is now 66 and that he is at higher risk of serious difficulties from Covid-

19 disease because of his age. The claim that Durante suffers from hypertensive heart disease is,

at best, only weakly supported by the evidence. Durante submitted no evidence in support of

that assertion; his sworn statement addresses other matters, not hypertension. The Government

offers three pieces of evidence with regard to Durante’s medical history: 1) the Presentence

Investigation Report, dated September 6, 2013, states that Durante had reported hypertension,

but the Report did not reflect any medication for reducing hypertension; 2) Bureau of Prisons

medical records show that Durante’s last checkup was on February 6, 2020, Durante’s blood

pressure was measured as 129/73, and his hypertension was assessed as in remission; and 3)

Grady County Jail records show no treatment for hypertension, and blood pressure readings on

various dates of 136/80 and 138/82, and 140/81. The evidence in support of Durante’s

contention that he suffers from hypertension or heart disease is scanty and equivocal at best. 3

       As to Durante’s contention that he presently is manifesting the symptoms of Covid-19

disease, the evidence of record shows a factual dispute. Durante submitted a sworn declaration,

dated May 5, 2020, which states:

       I have had a sore throat and dry cough for the last week causing pain in my chest
       wall. I also have a severe headache and muscle ache with chills and fever every
       night. This is the first time I’ve been sick in the last three years. My immune


3
 In his reply brief, Durante argues that other, earlier prison medical records, not of record,
document that Durante has been prescribed antihypertensive medication for periods of time in
prison. Durante bears the burden of proof of extraordinary and compelling circumstances here.
United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016). This Court declines the invitation to
weigh evidence that has not been entered into the record before it. Furthermore, Durante
acknowledges that the medication was discontinued because he no longer needed it.
                                                 3
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 4 of 10 PageID: 14834



       system has clearly been compromised since being here. At least half of the men
       in my pod have the same symptoms as mine.

(Durante Dec. ⁋ 2.) The Government disputes these assertions, relying largely on evidence from

personnel at the Grady County Jail. On May 6, 2020 – the day after Durante executed his sworn

statement –, this Court held a telephonic hearing, on the record, at which it heard the statements

under oath of Jim Gerlach, the Grady County Jail Administrator, and Tozhia Moss, a licensed

nurse at the Grady County Jail. Ms. Moss stated:

       I went up there today and talked to him, so that I could do a full follow-up on his
       previous visit, and he stated he is doing much better now, and he states that the
       only thing that’s wrong with him is he has a small cough and that he feels like he
       is having some allergy issues. Hum, he stated that he -- the only thing that he is
       requesting is some Tylenol for his back pain, which we are giving him 650
       milligrams twice a day per our provider . . . He then stated that he does not want a
       Covid test, . . . he does not believe it is a necessary test to be performed at this
       time, and then he signed and dated that as well. I asked him if he was aware of
       where he was, and he stated that he was -- he is feeling much better, and that if he
       had any concerns, he would let us know.

(Hrg. Tr. 10:19-11:10.) Ms. Moss also stated that the jail’s medical records showed that

Durante’s last request for medical assistance occurred on April 26, 2020: “his complaints upon

being seen were a productive cough, a runny and stuffy nose, and a headache and body aches.”

(Hrg. Tr. 10:7-9.) The evidence of record shows that, while Durante may have a short time ago

experienced flu-like symptoms, he is no longer experiencing them. Dr. Durante was trained and

practiced as a physician for many years, and if he contends that a Covid-19 diagnostic test is

unnecessary at the present time, that is persuasive evidence that he is no longer experiencing

symptoms of Covid-19 disease. 4 Similarly, given that Moss reported that Durante told her that




4
  In the reply brief, Durante attempts to introduce uncertainty about whether or not he was
actually offered a Covid-19 test by the jail staff. This misses the point, which is that Durante
stated that a Covid-19 test was not necessary. Whether or not he might have actually obtained an
unnecessary test is irrelevant. What matters is that he stated that he did not think he needed one.
                                                 4
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 5 of 10 PageID: 14835



he is feeling much better, with only a small cough and continuing chronic back pain, there is no

evidence of record to support Durante’s claim that he is suffering from a compromised immune

system.

       Durante’s third and fourth factual assertions allege conditions at the Grady County Jail

that could endanger the health of any inmate. As to the fourth assertion, that no medical

personnel have examined or tested any inmate in Durante’s unit, Durante offers no evidence in

support. As already discussed, Ms. Ross, the nurse, said under oath that she checked on Durante

twice in two weeks. The evidence does not support the fourth factual assertion.

       As for the third allegation, that the conditions of Durante’s confinement at the Grady

County Jail are tantamount to a petri dish for Covid-19 infection, the evidence does not support

this. Durante points to news reports of Covid-19 infections at a different facility, and this is

irrelevant as evidence of the conditions of his confinement. Durante does not allege that any

inmate in his unit has had Covid-19. Mr. Gerlach and Ms. Ross both spoke to the steps taken at

the Grady County Jail to protect inmates from Covid-19 infection. They described, among other

measures, how inmates may ask to be tested for the virus, receive a test, and then enter isolation

if they test positive for Covid-19. Again, Ms. Ross reported that Dr. Durante had that day

declined to take a Covid-19 test, explaining that it was unnecessary. Had Durante, trained as a

physician, truly believed that his jail unit is a petri dish for Covid-19 infection, surely he would

have wanted to be tested.

       In making the present motion, Durante has:

       moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended
       by the First Step Act of 2018. This provision empowers a court to reduce a
       defendant’s term of imprisonment if it finds that “extraordinary and compelling
       reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Until passage of
       the First Step Act, only the Bureau of Prisons could bring a motion for



                                                  5
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 6 of 10 PageID: 14836



       compassionate release. The First Step Act created an independent avenue for
       defendants to seek relief from the federal courts.

United States v. Ebbers, 2020 U.S. Dist. LEXIS 3746, at *1-2 (S.D.N.Y. Jan. 8, 2020) (citations

omitted.) The relevant provision states:

       (c) Modification of an imposed term of imprisonment. The court may not modify
       a term of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) [18 USCS § 3553(a)] to the extent that
           they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or
               (ii) the defendant is at least 70 years of age, has served at least 30 years in
               prison, pursuant to a sentence imposed under section 3559(c) [18 USCS §
               3559(c)], for the offense or offenses for which the defendant is currently
               imprisoned, and a determination has been made by the Director of the
               Bureau of Prisons that the defendant is not a danger to the safety of any
               other person or the community, as provided under section 3142(g) [18
               USCS § 3142];
               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission; and

       (B) the court may modify an imposed term of imprisonment to the extent
           otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of
           Criminal Procedure; and

       (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) [18 USCS § 3553(a)] to the extent that they are
           applicable, if such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission.

                                                  6
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 7 of 10 PageID: 14837




18 U.S.C. § 3582.
       Durante moves for compassionate release on the ground that extraordinary and

compelling reasons warrant a modification of his sentence. As a sister Court has explained:

       We evaluate compassionate release based on three factors. First, we address
       whether “extraordinary and compelling reasons warrant the reduction” and
       whether the reduction is consistent with the Sentencing Commission’s policy
       statements in effect before the First Step Act. Second, we determine whether
       [defendant] is “a danger to the safety of any other person or to the community, as
       provided in 18 U.S.C. § 3142(g).” Third, we must consider the factors listed in 18
       U.S.C. § 3553(a), “to the extent they are applicable.”

United States v. Sotelo, 2019 U.S. Dist. LEXIS 135051, at *12 (E.D. Pa. Aug. 7, 2019).

       In applying the law to the facts of this case, the Court is mindful of the Third Circuit’s

recent statement of this subject:

       We do not mean to minimize the risks that COVID-19 poses in the federal prison
       system, particularly for inmates like Raia. But the mere existence of COVID-19 in
       society and the possibility that it may spread to a particular prison alone cannot
       independently justify compassionate release, especially considering BOP's
       statutory role, and its extensive and professional efforts to curtail the virus's
       spread.

United States v. Raia, 2020 U.S. App. LEXIS 10582, at *6 (3d Cir. Apr. 2, 2020). The Third

Circuit has thus made clear that the possibility that Covid-19 may spread to Durante’s jail unit

cannot, without more, justify compassionate release. Although Durante contends that he suffers

from heart disease and a weakened immune system, the evidence does not support these

assertions. As stated, Durante is at increased risk from Covid-19 infection because of his age,

and because he is in jail. The question, then, before this Court is whether being 66 in jail

constitutes a sufficiently extraordinary and compelling reason that warrants a modification of his

sentence.

       Durante offers no legal authority to support his motion, beyond the compassionate release

statute itself. He does cite two memoranda from the Attorney General of the United States. The

                                                 7
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 8 of 10 PageID: 14838



first is a memorandum, dated March 26, 2020, to the director of the Bureau of Prisons, on the

subject of the director’s exercise of statutory authority to grant home confinement. (O’Donnell

4/3/2020 Dec. Ex. G.) The second is a memorandum, dated April 3, 2020, to the director of the

Bureau of Prisons, also on the subject of the director’s exercise of statutory authority to grant

home confinement. (O’Donnell 4/3/2020 Dec. Ex. H.) Durante cites no authority to explain

how these memoranda are relevant to this Court’s exercise of its authority under 18 U.S.C. §

3582(c)(1)(A)(i). 5 As Chief Judge Wolfson of this Court recently explained:

       the BOP’s ongoing review of all inmates for possible discretionary release to
       home confinement is not being exercised under Section 3582(c)(1)(A), but rather
       under a different statute—specifically, 18 U.S.C. § 3624(c)(2), as modified by the
       recently-enacted Coronavirus Aid, Relief, and Economic Security (“CARES”)
       Act. Accordingly, the BOP’s review of all inmates for possible discretionary
       transfer to home confinement under Section 3624(c)(2) is separate and distinct
       from the compassionate release provision under Section 3582(c) of the FSA.

United States v. Viteri, 19-cr-44 (FLW), slip op. at 4 (D.N.J. April 10, 2020) (citations omitted).

The memoranda that Durante points to appear to concern 18 U.S.C. § 3624(c)(2), not § 3582, the

compassionate release statute.

       The plain language of § 3582 points in a different direction for guidance: “applicable

policy statements issued by the Sentencing Commission.” 6 18 U.S.C. § 3582(c)(1)(A). These

policy statements contain a definition which states, in relevant part:



5
  In his reply brief, Durante argues as if the memoranda expand the scope of “extraordinary and
compelling circumstances,” within the meaning of § 3582, to include the threat to the entire
prison population of the United States from the Covid-19 pandemic. The Court need not
consider the question of whether the Attorney General’s memoranda do this, because these
memoranda are not policy statements from the Sentencing Commission. Had Congress intended
to allow the Attorney General to change the scope of what constitutes “extraordinary and
compelling circumstances” in § 3582, it could have drafted the statute accordingly.
6
  Some district courts have debated, however, the extent to which their discretion is limited by
the policy statements, with some taking the view that the policy statements are outdated and not
limiting. This Court finds that the plain language of the statute directs this Court to determine
whether a modification of the sentence is consistent with the policy statements.
                                                  8
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 9 of 10 PageID: 14839



       1. Extraordinary and Compelling Reasons. Provided the defendant meets the
          requirements of subdivision (2), extraordinary and compelling reasons exist
          under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.

                 (i)    The defendant is suffering from a terminal illness (i.e., a serious
                        and advanced illness with an end of life trajectory). A specific
                        prognosis of life expectancy (i.e., a probability of death within a
                        specific time period) is not required. Examples include metastatic
                        solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                        organ disease, and advanced dementia.

                 (ii)   The defendant is—

                        (I)     suffering from a serious physical or medical condition,
                        (II)    suffering from a serious functional or cognitive
                                impairment, or
                        (III)   experiencing deteriorating physical or mental health
                                because of the aging process, that substantially diminishes
                                the ability of the defendant to provide self-care within the
                                environment of a correctional facility and from which he or
                                she is not expected to recover.

       (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of
           the aging process; and (iii) has served at least 10 years or 75 percent of his or
           her term of imprisonment, whichever is less.

U.S.S.G. § 1B1.13, cmt. n.1. Durante does not argue that he meets these criteria, and the record

before this Court cannot support a determination that he does. On the present record, this Court

finds that the requested modification to Durante’s sentence is not consistent with the applicable

policy statements issued by the Sentencing Commission. The evidence of record shows that

Durante is 66, but not that he has the kind of health problems or impairments that could satisfy

the criteria for finding an extraordinary and compelling reason. Indeed, being 66 is not

extraordinary.

       The compassionate release statute also directs this Court to consider the applicable

factors set forth in 18 U.S.C. § 3553(a). These factors weigh against a sentence reduction. The

                                                  9
Case 2:11-cr-00277-SRC Document 587 Filed 05/18/20 Page 10 of 10 PageID: 14840



seriousness of the crime of conviction and the nature and circumstances of the offense both

weigh against releasing Durante. 18 U.S.C. § 3553(a)(1), (a)(2)(A). Durante was a physician

who distributed more than 80,000 oxycodone pills. He used patients as fronts, created false

medical records, and sold prescriptions to illegal drug distributors.

       The Government argues as well that consideration of this factor is warranted: “the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). The Government contends, correctly,

that Durante’s guidelines sentencing range was 235 to 293 months’ imprisonment but, at

sentencing, this Court varied down by sentencing him to 136 months. This Court finds that in

light of Durante’s extraordinary culpability, and the fact that he received a sentence remarkably

below the guidelines range, he is not entitled to any further reduction of his sentence.

       Durante has failed to demonstrate that he qualifies for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). The motion for compassionate release must be denied.

       For these reasons,

       IT IS on this 18th day of May, 2020,

       ORDERED that Petitioner/Defendant’s motion for compassionate release (erroneously

filed as Docket Entry No. 54 in Civil Action No. 16-8949) is DENIED.

                                                        s/ Stanley R. Chesler
                                                      Stanley R. Chesler, U.S.D.J




                                                 10
